DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informality:  On Line 5, the Examiner assumes that “a second polarize” should actually be --a second polarizer--.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Boosalis (US 2021/0262921), hereinafter Boosalis, in view of Fluckiger et al. (WO 00/03228), hereinafter Fluckiger.

Claim 1: Boosalis discloses a pupil ellipsometry measurement apparatus (100, Fig. 1) configured to measure an object (130), the pupil ellipsometry measurement apparatus (100) comprising:
 	a stage (134) configured to support the object (130) to be measured [0045];
 	a light source unit (102) configured to generate and output light (103) [0036];
 	an irradiation optical system (112/122) configured to focus the light (117) from the light source unit (102) on the object (130) [0045];
	a self-interference generator (SIG) (144/145) configured to generate self-interference (the self-interference is inherently generated as a result of the structure) with respect to the reflected light [0048];
 	a second detector (146) configured to detect a hologram image of interference light of the SIG (144/145) on a pupil plane [0048]; and
 	a processor (172) configured to reconstruct reflectance information based on the hologram image, and measure the object (130) (“at least a partial Mueller matrix is determined for the sample using the image of the spatially separated wavelengths at each of the plurality of polarization states of the reflected light, e.g., as discussed in reference to computer system 170 with at least one processor 172 that is configured with computer-readable program code to operate as a special purpose computer” [0094]).
 	Boosalis is silent with respect to a first detector configured to detect an image of reflected light from the object on an imaging plane.
 	Fluckiger, however, in the same field of endeavor of ellipsometry, discloses an ellipsometry measurement apparatus (Fig. 1) comprising:
 	a first detector (24) configured to detect an image of reflected light from an object (18) on an imaging plane (Page 9, Lines 26-36).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Boosalis’ apparatus with another detection arm for detecting an image of the reflected light from the object for the purpose of providing a simple calibration by using the non-interfered image as a reference.  

Claim 2: Boosalis further discloses wherein the SIG comprises a polarizing prism (144) and a first polarizer (145) [0048],  
wherein the polarizing prism (144) is configured to split the reflected light into two polarized beams that have different polarizations [0048], and
 	wherein the first polarizer (145) is configured to change the two polarized beams to have a common polarization component and combine the two polarized beams on the pupil plane to generate the self-interference (the self-interference is evident from the simulated image shown in Fig. 8) [0048].

Claim 4: Boosalis further discloses wherein the light source unit (102) comprises:
 	a light source configured to generate broadband light [0036].
 	Boosalis is silent with respect to a monochromator configured to convert the broadband light into monochromatic light.
 	However, Boosalis does disclose wherein the light source is a Fourier Domain Mode Locked Laser light source, such that it outputs a sequence of monochromatic light [0085], 
	wherein the monochromatic light is radiated to the object (130) through the irradiation optical system (122) (follows inherently).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Boosalis’ light source to use a monochromator instead of a mode-locked laser for the purpose of having greater control of the wavelength or range of wavelengths output.  

Claim 6: Boosalis further discloses wherein the reflectance information is reconstructed based on all pixels of the hologram image (evident since the entire image is used [0094]), and
wherein each of the pixels is configured to provide reflectance information corresponding to a different incident angle and a different azimuthal angle with respect to the object (130) (the polarization of the light incident on the object is dependent on the angles when striking the Fresnel cone 116 [0038]).

Claim 10: Boosalis discloses a pupil ellipsometry measurement apparatus (100, Fig. 1) configured to measure an object (130), the pupil ellipsometry measurement apparatus (100) comprising:
 	a stage (134) configured to support the object (130) to be measured [0045];
 	a light source unit (102) configured to generate and output light (103) [0036];
 	a first polarizer (112) configured to polarize the light (103) from the light source unit (102) [0037];
 	an objective lens (122) configured to focus light (117) from the first polarizer (112) on the object (130) [0045];
a self-interference generator (SIG) (144/145) configured to generate self-interference (the self-interference is inherently generated as a result of the structure) with respect to the reflected light [0048]; and
 	a second detector (146) configured to detect a hologram image of interference light of the SIG (144/145) on a pupil plane [0048], wherein the object (130) is measured based on reflectance information (“at least a partial Mueller matrix is determined for the sample using the image of the spatially separated wavelengths at each of the plurality of polarization states of the reflected light, e.g., as discussed in reference to computer system 170 with at least one processor 172 that is configured with computer-readable program code to operate as a special purpose computer” [0094]).
	Boosalis is silent with respect to a beam splitter configured to split reflected light from the object and a first detector configured to detect an image of a portion of the reflected light from the beam splitter on an imaging plane.
 	Fluckiger, however, in the same field of endeavor of ellipsometry, discloses an ellipsometry measurement apparatus (Fig. 1) comprising:
 	a first detector (24) configured to detect an image of reflected light from an object (18) on an imaging plane (Page 9, Lines 26-36).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Boosalis’ apparatus with a beam splitter and another detection arm for detecting an image of the reflected light from the object for the purpose of providing a simple calibration by using the non-interfered image as a reference.  

Claim 11: Boosalis further discloses wherein the SIG comprises:
 	a polarizing prism (144) configured to split the reflected light into two polarized beams that have different polarizations [0048], and
 	a second polarizer (145) configured to change the two polarized beams to have a common polarization component and combine the two polarized beams on the pupil plane to generate the self-interference (the self-interference is evident from the simulated image shown in Fig. 8) [0048].

Claim 13: Boosalis is silent with respect to the light source unit comprising a monochromator configured to output monochromatic light.
 	However, Boosalis does disclose wherein the light source is a Fourier Domain Mode Locked Laser light source, such that it outputs a sequence of monochromatic light [0085], and
 	wherein the monochromatic light is polarized by the first polarizer (112), focused on the object (130) through the objective lens (122), and reflected from the object (130) (follows inherently).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Boosalis’ light source to use a monochromator instead of a mode-locked laser for the purpose of having greater control of the wavelength or range of wavelengths output.  

Claim 14: Boosalis further discloses wherein the reflectance information is reconstructed based on all pixels of the hologram image (evident since the entire image is used [0094]), and
wherein each of the pixels is configured to provide reflectance information corresponding to a different incident angle and a different azimuthal angle with respect to the object (130) (the polarization of the light incident on the object is dependent on the angles when striking the Fresnel cone 116 [0038]).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Boosalis, in view of Fluckiger as applied to claims 2 and 11 above, and further in view of Kawakami et al. (US 2007/0268490), hereinafter Kawakami, Yamamoto et al. (US 2021/0025757), hereinafter Yamamoto, and Kim et al. (US 2018/0144995), hereinafter Kim.

Claim 3: Boosalis does not explicitly disclose wherein the reflectance information comprises an intensity ratio and a phase difference between the two polarized beams generating the self-interference.
 	Kawakami, however, in the same field of endeavor of ellipsometry, discloses wherein “[a]n  ellipsometer generally represents the polarization state of light by the amplitude intensity ratio ([Symbol font/0x79]) and the phase difference ([Symbol font/0x44]) of a wave P and a wave S” [0115].  
Therefore, since Boosalis’ hologram image comprises the polarization states of light reflected from the object (130) (Boosalis [0094]), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Boosalis’ apparatus by encoding the intensity ratio and phase difference in the polarization states represented in the hologram image for the purpose of having a reliable method of characterizing the properties of the object.
  	Boosalis is silent with respect to comparing the reflectance information with reference information stored in a database.
 	However, the Examiner takes Official notice that it is well known to compare measured information with reference information stored in a database (Yamamoto [0060]; Kim [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Boosalis’ apparatus by comparing measured data with a reference database for the purpose of discerning and quantifying any measurement errors.

Claim 12: Boosalis does not explicitly disclose wherein the reflectance information comprises an intensity ratio and a phase difference between the two polarized beams generating the self-interference.
 	Kawakami, however, in the same field of endeavor of ellipsometry, discloses wherein “[a]n  ellipsometer generally represents the polarization state of light by the amplitude intensity ratio ([Symbol font/0x79]) and the phase difference ([Symbol font/0x44]) of a wave P and a wave S” [0115].  
Therefore, since Boosalis’ hologram image comprises the polarization states of light reflected from the object (130) (Boosalis [0094]), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Boosalis’ apparatus by encoding the intensity ratio and phase difference in the polarization states represented in the hologram image for the purpose of having a reliable method of characterizing the properties of the object.
  	Boosalis is silent with respect to comparing the reflectance information with reference information stored in a database.
 	However, the Examiner takes Official notice that it is well known to compare measured information with reference information stored in a database (Yamamoto [0060]; Kim [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Boosalis’ apparatus by comparing measured data with a reference database for the purpose of discerning and quantifying any measurement errors.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Boosalis, in view of Fluckiger as applied to claim 4 above, and further in view of Colonna de Lega et al. (US 8,854,628, disclosed in IDS 17 March 2021), hereinafter Colonna de Lega.

Claim 5: Boosalis further discloses a first beam splitter (114) and a second beam splitter (in the modification of claim 1, 138 is the second beam splitter), 
 	wherein the irradiation optical system (112/122) comprises:
 	a second polarizer (112) configured to polarize the monochromatic light (103) [0037]; and
 	an objective lens (122) configured to focus light from the second polarizer (112) on the  object (130) [0045], 
wherein the first beam splitter (114) is configured to direct the light from the second polarizer (112) to the objective lens (122) [0045], and
wherein the second beam splitter (138) is configured to direct a portion of the reflected light from the object (130) to the first detector (as in the modification of claim 1, (Fluckiger, Page 9, Lines 26-36)) and direct a remaining portion of the reflected light to the SIG (144/145) [0048].
Boosalis is silent with respect to directing the reflected light incident through the objective lens and to the second beam splitter.
However, the Examiner takes Official notice that it is well known to design an ellipsometry measurement apparatus wherein light reflected from a measurement object goes through the same objective lens and is directed to the same beam splitter as the light to be incident on the sample (as seen in Fig. 1 of Colonna de Lega).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Boosalis’ apparatus so that the first beam splitter receives both incident and reflected light for the purpose of constructing a more compact apparatus.

Allowable Subject Matter
Claims 7-9 and 15-16 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 7-9: None of the prior art of record, alone or in combination, teaches or discloses the pupil ellipsometry measurement apparatus of claim 1, wherein the processor is further configured to reconstruct the reflectance information based on performing a Fourier transform for the hologram image, peak finding for an interference component, digital masking for extraction of a peak signal, mask centering for movement of the peak signal to a center, and an inverse Fourier transform for the peak signal, and
 	wherein the processor is further configured to acquire complex data for the interference component based on the inverse Fourier transform, and calculate the reflectance information based on the complex data.
Claims 15-16: None of the prior art of record, alone or in combination, teaches or discloses the pupil ellipsometry measurement apparatus of claim 10, wherein reconstruction of the reflectance information comprises performing a Fourier transform on the hologram image, peak finding for an interference component, digital masking for extraction of a peak signal, mask centering for movement of an extracted peak signal to a center, and an inverse Fourier transform for a centered peak signal, and
 	wherein complex data for the interference component is acquired based on the inverse Fourier transform, and the reflectance information is calculated based on the complex data.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896